UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 00-20787



                      UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee,


                               VERSUS


             BOBBY JOE WILLIAMS, II; MAY BELLE WILLIAMS,
                   also known as May Belle Slough,

                                             Defendants-Appellants.




            Appeals from the United States District Court
                  for the Southern District of Texas
                             (H-98-CR-209)


                          February 5, 2002
Before SMITH, DeMOSS, Circuit Judges, and LAKE, District Judge.*

PER CURIAM:**

       The appellants, Bobby Joe Williams (Bobby Joe) and his mother

May Belle Williams (May Belle), were convicted of conspiracy to

commit money laundering and with money laundering.      In addition,


  *
   District Judge for the Southern District of Texas, sitting by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Bobby Joe was charged with conspiring to possess methamphetamine

with the intent to distribute, and with possessing methamphetamine

with the intent to distribute.              We affirm the judgments against

both appellants.

     In 1996, Bobby Joe, a resident of Spring, Texas, started to

manufacture pills made with methamphetamine, which is a controlled

substance.    The     pills   were   manufactured          using   pharmaceutical

punches and dies purchased by Bobby Joe from Advanced Engineering.

Robert Forrester, general manager of Advanced Engineering, showed

Agent Mary Gallogly the master hobs for the punches that were made

for Bobby Joe during a routine check by the DEA.                   The punches and

related records were then turned over to Gallogly.

     After it was determined that Advanced Engineering had mailed

the punches to Bobby Joe's and May Belle's addresses, surveillance

was conducted on their residences between January and May 1998.

The surveillance resulted in the issuance of search warrants for

Bobby Joe's residence and rented storage facility, and May Belle's

residence.    Search warrants also were issued for Andy Lewis'

residence and rented storage facility.               Lewis was one of Bobby

Joe's drug dealing partners.

     The   searches    produced      substantial          evidence    against    the

appellants.    For    example,    the       search   of    Bobby     Joe's   storage

facility resulted in the seizure of a machine capable of making up

to 15,000 tablets in an eight-hour period.                There also was a tally

counter to count the tablets as they were produced.                   In addition,

                                        2
a number of punches were recovered from the storage unit.                Among

the punches were ones producing a peace sign, “69,” smiley face,

butterfly, star, “X,” “EX.CT,” and a skull and crossbones.                 The

area    was    covered    with     dust,     which   tested   positive     for

methamphetamine.     Authorities seized a vacuum cleaner bag, which

was later determined to contain a mixture of methamphetamine.                A

brownish chunk substance also was recovered that was determined to

contain methamphetamine.         Ten plastic baggies containing 40 grams

of methamphetamine was seized along with numerous pills containing

methamphetamine.    A total of 2.9 kilograms of mixtures containing

methamphetamine were recovered from the storage unit.

       On May 13, 1998, Bobby Joe was arrested.           On May 21, 1998,

search warrants were executed on two safety deposit boxes at World

Savings & Loan Bank.       One of the boxes was in the names of May

Belle and Bobby J. Williams.         Only documents were recovered when

that box was searched, most of which bore the names of May Belle

Williams and May Belle Slough.        Notably, May Belle had entered the

box on May 16.    The second box was in the names of Bobby Williams

and Juanita Ray.         Ray is May Belle's mother and Bobby Joe's

grandmother.    That box contained $27,950 in 13 envelopes marked on

the outside with an amount corresponding to the amount inside.

       A Drug Enforcement Agency (DEA) forensic chemist trained to

determine whether tablets are clandestinely manufactured analyzed

samples of the tablets seized.             Tablets seized from Bobby Joe's



                                       3
storage unit were determined to have been made by the same punches

that were used to make methamphetamine tablets seized from Lewis'

Federal Express shipment in Houston on April 28, 1998.           They also

matched methamphetamine tablets seized in Georgia on August 28,

1997, and in Colorado on September 12, 1997.           In addition, a match

was made with tablets seized in Louisiana on January 25 and 26,

1998, and in Florida on June 25 and August 20, 1998.           Matches also

were made with dextromethorphan tablets seized in New Jersey on

February 21, 1998, and in New York on March 18, 1998.          A match also

was made with tablets seized in Seattle, Washington.

     In    August   1998,   Calvin     Sowa,   Bobby   Joe's   supplier   of

methamphetamine, decided to cooperate with authorities, and he had

his attorney contact the DEA.        Sowa agreed to record a meeting with

May Belle on September 3, 1998.            During the meeting, May Belle

commented about the evidence against Bobby Joe and Lewis.          She also

referred to removing money from a bank.        In addition, she said that

she had removed money from her safety deposit box and put in “deeds

and stuff.”      She also indicated her intent to hide money in

different bank accounts from the authorities, and that she would

tell them that the money was hers and not Bobby Joe's.

     As a result of the money reflected in bank and tax records

recovered during the investigation, the Internal Revenue Service

(IRS) was asked to assist in the investigation.            IRS Agent Nancy

Anderson reviewed the records, most of which were in Bobby Joe's

name.     She also obtained records from financial institutions and

                                       4
analyzed records from approximately 25 accounts.                   The records

revealed    that   during   1997,   a    net     amount   of   $177,479.88   was

deposited into accounts in Bobby Joe's name or in his and May

Belle's name.      In 1998, the net deposits were $242,115.31.

     However, Bobby Joe did not file tax returns in 1994 or 1997.

In 1995, Bobby Joe reported only $717 in total income, and he

reported no taxable income in 1996.            Furthermore, according to his

tax returns, Bobby Joe received no disposable income from Williams

Home Improvement in 1995 or 1996.            Moreover, a financial statement

prepared in October 1995 indicated that Bobby Joe had cash assets

of only $43,000 and a residence valued at $85,000.                  In January

1998, Bobby Joe made two monetary transactions involving the

purchase    of   two   Mercedes   Benz       vehicles   from   Intercontinental

Motors.    The down payments were $34,500 and $35,507.82, made with

cash in excess of $9,000 in each instance and cashier's checks in

excess of $22,000 in each instance.

     Records also showed that during 1997 and 1998, more than

$400,000, excluding May Belle's payroll checks, was deposited into

numerous bank accounts containing drug proceeds.                These accounts

were controlled by both Bobby Joe and May Belle.                     May Belle

admitted to moving $200,000 from these accounts after Bobby Joe was

arrested.    She also made frequent deposits into these accounts and

made regular payments of $3,000 on Bobby Joe's house note and $597

on his car notes.

     Bobby Joe and May Belle were charged by superseding indictment

                                         5
on October 7, 1998, with conspiracy to commit money laundering and

with     money   laundering   in    violation     of   18    U.S.C.   §§    2,

1956(a)(1)(B)(i), and 1956(h).       Bobby Joe was additionally charged

with: conspiracy to possess methamphetamine with the intent to

distribute,      possessing   methamphetamine      with     the   intent    to

distribute, and with additional counts of money laundering in

violation of 18 U.S.C. §§ 1957 and 21 U.S.C. §§ 841(b)(1)(A)(viii).

A jury found both appellants guilty as charged. The district court

sentenced Bobby Joe to 360 months’ confinement, to five years of

supervised release, and imposed a $25,000 fine and a $1,000 special

assessment.      The district court sentenced May Belle to 97 months’

confinement, to three years of supervised release, and imposed a

$12,500 fine and a $600 special assessment.

       Both Bobby Joe and May Belle now appeal.        Bobby Joe raises the

following issues in his pro se brief:          (1) whether his conviction

for    conspiracy    and   possession     with    intent     to   distribute

methamphetamine must be reversed for the government's failure to

allege the drug amount in the superceding indictment, and for the

government's failure to prove the drug amount beyond a reasonable

doubt at trial as required by Apprendi v. New Jersey, 530 U.S. 466

(2000); (2) whether the evidence at trial was insufficient to prove

beyond    a   reasonable   doubt   that   he   committed    the   offense   of

conspiracy to commit money laundering as alleged in the superceding

indictment; (3) whether the evidence at trial was insufficient to


                                     6
prove beyond a reasonable doubt that he committed the offense of

money laundering as alleged in the superceding indictment; and (4)

whether the district court abused its discretion for failing to

grant a new trial based on newly discovered evidence.   In addition,

the brief submitted by counsel before Bobby Joe chose to proceed

pro se, presented the argument that the district court erred in

finding Bobby Joe competent to stand trial.1

      The following issues have been raised by May Belle:       (1)

whether the evidence is sufficient to sustain her conviction; (2)

whether the district court erred in refusing to grant a new trial;

(3) whether the district court erred in allowing the government to

vouch for the credibility of Calvin Sowa; and (4) whether the

district court erred in assessing a sentence based upon the amount

of proceeds laundered and her knowledge that the money laundered

was derived from illegal drug trafficking activity.

      Having carefully reviewed the entire record of this case, and

having fully considered the parties' respective briefings on the

above issues, we are persuaded that there are no reversible errors



  1
   Bobby Joe moved this Court to enter an order withdrawing his
counsel of record on appeal and to strike the brief that had been
submitted on his behalf. Although this Court granted Bobby Joe's
motion to withdraw his counsel and proceed pro se, we did not grant
his motion to strike his counsel's brief. Rather, we allowed Bobby
Joe to submit a supplemental brief. Bobby Joe's supplemental brief
does not address the issue regarding his competency to stand trial,
which was in his counsel's brief. Nevertheless, because we did not
strike his counsel's brief from the record, we have considered that
issue in this appeal.

                                 7
in the district court's disposition of this case.   Therefore, the

district court is in all respects AFFIRMED.




                                8